As filed with the Securities and Exchange Commission on October13, Reg. No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF ADVANCED CELL TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 87-0656515 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer identification No.) Advanced Cell Technology, Inc. 2005 Stock Incentive Plan (full title of plans) William M. Caldwell, IV Chief
